UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4029


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONNIE HAYZE WILKERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:06-cr-00172-WLO)


Submitted:    May 15, 2009                  Decided:   June 12, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronnie Hayze Wilkerson appeals from his conviction and

158-month       sentence     entered    pursuant        to    his   guilty      plea    to

possession with intent to distribute crack cocaine.                        On appeal,

Wilkerson’s attorney has filed an Anders * brief, asserting that

there    are    no    meritorious      issues     for   appeal      but   raising      the

claims that Wilkerson’s plea was involuntary, the Fed. R. Crim.

P. 11 hearing was deficient, the advisory Guidelines range was

incorrectly calculated, and counsel was ineffective.                         Wilkerson

has filed a pro se supplemental brief, expanding on counsel’s

arguments and adding new claims.                 After a thorough review of the

record, we affirm.



                                            I.

               Counsel raises the issue of defects in the Rule 11

hearing but concludes that the court was in “full compliance.”

In his pro se brief, Wilkerson asserts that the court failed to

inform    him    of    his   right     to    plead      not    guilty     and    of    the

consequences for violating any term of supervised release that

might be imposed.

               Because Rule 11 error was not raised in the district

court, we review for plain error.                  See United States v. Vonn,

     *
         Anders v. California, 386 U.S. 738 (1967).



                                            2
535 U.S. 55, 59 (2002).              Thus, it is Wilkerson’s burden to show

(1) error; (2) that was plain; (3) that affected his substantial

rights; and (4) that this court should exercise its discretion

to notice.         See United States v. Martinez, 277 F.3d 517, 529

(4th   Cir.    2002).       To    show     that     his    substantial         rights      were

affected, Wilkerson must demonstrate that, absent the error, he

would not have entered his guilty plea.                    Id. at 532.

           Rule 11 requires that, before accepting a guilty plea,

the district court must inform the defendant of, and determine

that he understands, “the right to plead not guilty.”                                 Fed. R.

Crim. P. 11(b)(1)(B).             In addition, the court must inform the

defendant of the maximum possible term of supervised release.

Fed. R. Crim. P. 11(b)(1)(H).                 However, there is no requirement

that   the        court    inform      a     defendant       as     to     the       possible

consequences for violating supervised release.                           A review of the

plea hearing transcript reveals that, although Wilkerson was not

informed     of    his    right   to     plead    not     guilty,    he     was       in   fact

informed     of    the    possibility        of   the     imposition      of     a    term   of

supervised release and the consequences for violating supervised

release.

              While      Wilkerson     was    not    informed       of    his        continued

right to plead not guilty, it is clear that any error by the

district court in failing to inform Wilkerson about his right

was harmless and that Wilkerson has failed to show the error

                                              3
affected    his    substantial       rights.         The   record    indicates     that

Wilkerson was informed about his right to plead not guilty in

his plea agreement, prior to his guilty plea hearing.                       Moreover,

at his Rule 11 hearing, he was told that, if he chose not to

plead guilty, he was entitled to a trial, and he was asked

specifically      if   he   wanted    to    plead     guilty.       Thus,   Wilkerson

cannot show that, absent the court’s error, he would not have

entered his guilty plea.         Accordingly, there was no plain error.



                                           II.

            Counsel raises the issue of whether Wilkerson’s plea

was the result of force or coercion but concludes that it was

not.   Wilkerson testified at his Rule 11 hearing that he had not

been threatened or made any undisclosed promises in exchange for

his plea.         There is no other indication in the record that

Wilkerson was improperly induced to plead guilty.                        Accordingly,

we conclude that the plea was knowing and voluntary.



                                       III.

            Counsel     next    raises         the    question      of   whether   the

Guidelines range was properly calculated but quickly concludes

that it was.        In his pro se brief, Wilkerson claims that his

Guidelines range was incorrectly calculated based upon 5.5 grams

of crack cocaine rather than the 3.5 grams agreed upon in the

                                           4
plea agreement.         Because Wilkerson does not dispute the facts in

the presentence report (“PSR”) resulting in a 5.5 gram total,

his argument is presumably based on the plea agreement--either

that the court was bound by the agreement or that the Government

breached the plea agreement by not arguing for a lower drug

amount.

               However,     the   plea    agreement’s       stipulation      concerned

the drugs involved in “the offense alleged in Count Two.”                         There

is nothing in the plea agreement preventing the Government from

advocating      for   or    the   court   imposing     a    higher    drug    quantity

based     on    Wilkerson’s       relevant       conduct.      The     PSR    properly

attributed Wilkerson with 3.5 grams for his actions on the count

of   conviction       in    accordance       with    the    plea     agreement;    the

remainder of the crack cocaine involved was from controlled buys

on other dates.            Thus, the PSR’s calculation of drug quantity

was not at odds with the plea agreement, and we find no error in

the calculation of the drug quantity.                       See United States v.

DeWitt, 366 F.3d 667, 670 (8th Cir. 2004) (parties may reach a

stipulation      with      respect   to    the    quantity     attributable       to   a

particular       transaction         while       leaving     open     the     quantity

attributable based on other relevant conduct).




                                             5
                                        IV.

             Counsel raises the issue of whether trial counsel was

ineffective but concludes that nothing in the record suggests

any substandard performance.              In his pro se brief, Wilkerson

asserts that his attorney should have had his family testify at

his sentencing hearing.           Trial counsel introduced Wilkerson’s

family at the hearing and outlined their support of Wilkerson,

but none of Wilkerson’s relatives testified.

             Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.              United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                Rather, to allow for adequate

development of the record, a defendant must bring his claims in

a 28 U.S.C.A. § 2255 (West Supp. 2008) motion.                      King, 119 F.3d

at   295.     An    exception    exists       where   the   record    conclusively

establishes        ineffective     assistance.              United     States    v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

             Here, the record does not support Wilkerson’s claim.

There is no evidence in the record as to what the potential

witnesses would have said.              Moreover, counsel made the court

aware of Wilkerson’s supportive family and his good works in the

community,    so    it   is   unclear     whether     even    the    most   glowing

testimony    would    have    altered     Wilkerson’s        sentence.      Because

there   is   no    non-speculative      evidence      that    counsel    committed

errors that negatively affected Wilkerson’s sentence, we decline

                                          6
to consider Wilkerson’s allegations of ineffective assistance at

this time.

                                             V.

              In another issue raised in his pro se brief, Wilkerson

asserts that the sentencing court improperly relied upon its

conclusions that Wilkerson could not be rehabilitated and that a

substantial sentence was necessary in order to send a message to

the younger generation.                 However, 18 U.S.C. § 3553(a) (2006)

provides that the court “shall” consider whether a particular

sentence “afford[s] adequate deterrence to criminal conduct” and

“protect[s] the public from further crimes of the defendant.”

Thus,    a    determination           that   recidivism      was      likely    and     that

members of the younger generation would be deterred from future

crimes   by    a     substantial       sentence     in   this      case   are    not    only

valid,   but       necessary,      considerations.           See    United      States    v.

Phinazee,     515       F.3d   511,    515-16     (6th   Cir.)     (noting      that    both

specific       and       general        deterrence       are       proper       sentencing

considerations), cert. denied, 129 S. Ct. 612 (2008).

              In accordance with Anders, we have carefully reviewed

the entire record in this case and found no meritorious issues

for appeal.          Accordingly, we affirm Wilkerson’s conviction and

sentence.          We     deny    Wilkerson’s       motion      for    appointment        of

counsel.      This court requires that counsel inform his client, in

writing,      of   his    right    to    petition    the     Supreme      Court    of    the

                                              7
United States for further review.       If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.


                                                                  AFFIRMED




                                    8